Citation Nr: 9914520	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a post-operative excision of an anal fistula and 
irritable bowel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
labyrinthitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to March 
1946, June 1947 to February 1950 and from April 1951 to May 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which confirmed and continued a 30 percent 
evaluation for moderate rectal incontinence and irritable 
colon syndrome and a 10 percent evaluation for labyrinthitis.  

This decision will address the issue of entitlement to an 
increased evaluation for residuals of a post-operative 
excision of an anal fistula and irritable bowel syndrome.  
The issue of entitlement to an evaluation in excess of 10 
percent for labyrinthitis will be addressed in the remand 
portion of the decision.

A review of the claims file reflects that in a May 1997 
correspondence, the veteran raised the issue of entitlement 
to service connection for bilateral hearing loss as secondary 
to the service connected labyrinthitis.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.  

The Board notes that in a January 1978 rating decision, the 
RO granted service connection for moderate rectal 
incontinence and irritable colon syndrome and assigned a 30 
percent disability evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7333.  However, after a review of the 
veteran's service medical records, which revealed that the 
veteran underwent an excision of an anal fistula and was 
subsequently treated for sphincter and rectal incontinence, 
the RO, in a March 1998 Supplemental Statement of the Case, 
re-defined the veteran's disability as post-operative anal 
fistula and irritable bowel syndrome and continued the 30 
percent disability evaluation pursuant to Diagnostic Code 
7333.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected post-operative residuals of an 
excision of an anal fistula and irritable bowel syndrome is 
manifested by objective evidence of complete loss of 
sphincter control.


CONCLUSION OF LAW

The schedular criteria for a 100 percent schedular evaluation 
for the service-connected post-operative residuals of an 
excision of an anal fistula and irritable bowel syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, 4.114, Diagnostic Codes 7332, 7333, 7334 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 30 percent for the 
service-connected post-operative residuals of an excision of 
an anal fistula and irritable bowel syndrome is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected moderate rectal incontinence and 
irritable colon syndrome.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  

The RO has assigned a 30 percent disability evaluation to the 
service-connected post-operative residuals of an excision of 
an anal fistula and irritable bowel syndrome pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7333.  In accordance with 
that code, 30 percent evaluation will be assigned for 
stricture of the rectum and anus where there is evidence of 
moderate reduction of lumen, or moderate constant leakage.  A 
50 percent evaluation is warranted for stricture of the 
rectum and anus where there is evidence of great reduction of 
lumen, or extensive leakage.  A 100 percent evaluation will 
be assigned where stricture of the rectum and anus requires a 
colostomy.

As the current clinical findings of record reflect that the 
veteran has sphincter incontinence, the Board finds that 
38 C.F.R. § 4.114, Diagnostic Code 7332 is for application.  
Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332, a 30 
percent evaluation will be assigned for impairment of 
sphincter control of the rectum and anus where there is 
evidence of occasional involuntary bowel movements which 
necessitate wearing of a pad.  A 60 percent evaluation will 
be assigned for impairment of sphincter control of the rectum 
and anus where there is evidence of extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
evaluation is appropriate where there is complete loss of 
sphincter control.

II.  Factual Background

An April 1996 VA rectum and anus VA examination report 
reflects that the veteran complained of rectal incontinence, 
leaky stools, and the need to be close to a bathroom in order 
to prevent accidents.  On examination, the veteran was well-
developed, well-nourished and was in no acute distress.  On 
rectal examination, there was marked surgical scarring around 
the anus.  The anal sphincter was loose, and the prostate was 
normal.  The veteran was diagnosed as having rectal 
incontinence secondary to loose anal sphincter.

An October 1997 VA Intestine examination report reflects that 
there was no evidence of any weight loss or gain, nausea, 
vomiting, diarrhea, constipation or fistula.  The veteran's 
abdomen was soft and bowel sounds were present.  There was no 
tenderness and no evidence of any malnutrition, anemia or 
abdominal pain.  The veteran was diagnosed as having post-
rectal surgery with obliteration of sphincters.  

An October 1997 VA Rectum and Anus examination report 
reflects that the veteran was found to have nonexistent 
sphincter control.  The examiner indicated that there was 
evidence of extended frequency of fecal leakage, primarily in 
the mornings after the veteran drank coffee (the veteran 
reported having three to four bowel movements).  The examiner 
reported that the veteran carried handi-wipes and Tucks pads 
in order to clean himself after he had soiled his garments.  
There was no evidence of any bleeding or thrombosed 
hemorrhoids.  The veteran was noted to take Metamucil for 
treatment.  On examination, the rectal vault was found to 
have been intact but there was no evidence of any rectal 
sphincter- as it had been surgically removed.  The veteran's 
prostate was slightly enlarged.  A hemecult test was 
negative.  There was no evidence of a colostomy, but the 
veteran had fecal leakage.  The veteran's lumen was large and 
his rectal vault was normal.  The veteran was diagnosed as 
having post-rectal surgery with obliteration of the 
sphincter. 

VA outpatient reports, dating from 1994 to 1997, reflect that 
in March 1997, a rectal guaiac was negative and the veteran's 
sphincter was muscle was noted to have been loose.  



III.  Analysis

After a review of the objective medical evidence of record, 
the Board finds that the evidence supports a 100 percent 
scheudlar evaluation for the service-connected post-operative 
residuals of an excision of an anal fistula with irritable 
bowel syndrome.  In support of such conclusion, the Board 
observes that on the most recent VA examination, the 
veteran's sphincter control was found to have been non-
existent.  Accordingly, as there is clinical evidence of 
complete loss of sphincter control, the Board concludes that 
the record supports the grant of a 100 percent schedular 
evaluation for the service-connected post operative residuals 
of an excision of an anal fistula with irritable bowel 
syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 
(1998).  


ORDER

A rating of 100 percent for post-operative residuals of an 
anal fistula and irritable bowel syndrome is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.  


REMAND

The veteran contends, in essence, that his service-connected 
labyrinthitis is more severely disabling than the current 10 
percent evaluation reflects as a result of such symptoms as 
dizziness and difficulty hearing and understanding 
conversation.  

The service-connected labyrinthitis has been assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  Under these criteria, a 10 
percent rating is assigned for a moderate degree of 
impairment with tinnitus and occasional dizziness.  A maximum 
schedular evaluation of 30 percent rating may be assigned for 
a severe degree of impairment with tinnitus, dizziness, and 
occasional staggering. 

Prior to the October 1997 VA examination, the RO specifically 
requested that the examiner comment on the extent of any 
tinnitus, dizziness or staggering experienced by the veteran.  
While the examiner in October 1997 indicated that the veteran 
had constant tinnitus and reported a history of dizziness, 
there were no clinical findings with respect to the veteran's 
equilibrium, balance, staggering or cerebellar functioning as 
requested by the RO.  Therefore, the Board is of the opinion 
that the current clinical evidence of record is inadequate 
for rating purposes and that a remand is necessary in order 
to afford the veteran a more comprehensive examination.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated the 
veteran for the service-connected 
labyrinthitis symptoms recently.  When 
the veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting their treatment which 
are not already in the claims folder.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for special ear, nose and 
throat examination in order to ascertain 
the current severity of the service-
connected labyrinthitis.  A complete and 
thorough history must be taken.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to and reviewed by the examining 
physician prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and must describe in 
detail the presence or absence and the 
extent of any dizziness, unsteadiness, or 
staggering.  A complete rationale for all 
opinions expressed must be provided in 
detail.

3.  The RO should then review the 
aforementioned report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as The United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, 
"the Court") has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
generally Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After the above development has been 
completed, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
an increased evaluation for 
labyrinthitis.  The RO should note that 
regulatory changes to the rating criteria 
applicable on this issue will take effect 
on June 10, 1999.  If necessary, the RO 
should consider the veteran's claim under 
both the old and new criteria.  See, 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
list all pertinent laws and regulations 
not previously considered, and be given 
the appropriate time in which to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order. The purpose of 
this REMAND is to secure clarifying data.  No action is 
required of the veteran until he receives further notice.  



		
	NADINE W. BENJAMIN
	Acting Member Board of Veterans' Appeals


 

